DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1 and 1A- 1E, should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are also objected to because figs, 1, 1D, 2, 3, 3B, 3C, 3D, 3E, 3F, and 3G include multiple separated figures.  Each figure should include a separate figure number.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Objections
Claim 1 is objected to because of the following informalities:  “is disposed” on line 4 should be recited as --is able to be disposed-- to avid including human parts.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 9, and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filipi et al. (2010/0132700) in view of Akihiro (2014/0373849).
Regarding claim 1, Filipi discloses an oral airway device, comprising: an elongate member (20, 50) having a distal end (74) and a proximal end (proximal end) defining an air passageway  channel (64) there between, the elongate member (70) sized for insertion in a patient’s mouth such that the distal end (74)  is disposed adjacent the patient’s tongue root while the proximal end remains disposed outside the patient mouth ([0019] lines 1-5, [0029] lines 1-5, [0033] last 5 lines disclose inserting the bite block such that the distal end extends in the oral cavity and is thus adjacent to the tongue root at least during insertion), the elongate member (20, 50) comprising: a lip flange (40, 60) located at the proximal end of the elongate member having an outwardly projecting surface (40, 60) configured to overlie lips of the patient ([0019] lines 1-8), a curved main body (70)  extending to the distal end of the elongate member, that provides downward and inferior tongue pressure resistive to backward tongue movement ([0005] lines 1-9, [0029] lines 1-5 disclose the airway positively constrains the tongue and maintains the tongue in position thereby providing a downward and inferior force opposite tongue movement and thus resistive to tongue movement due to the presence of the airway in the mouth) and a bite block (30) disposed between the lip flange (40, 60) and the curved main body (70), including an
 upper dorsal surface having a first bite portion (32) for maxillary incisor teeth engagement and a lower ventral surface having a second bite portion (36)  for mandibular incisor teeth engagement.
Filipi teaches flanges (34, 38) but does not specifically disclose the bite block including a mandibular flange projecting downwardly from lower ventral surface, located distal to the second bite portion for mandibular incisor teeth engagement and proximal to the first bite portion for maxillary incisor teeth engagement. However, Akihiro teaches the bite block including a 
Regarding claim 3, Filip teaches a flange (34, 38) along the elongate member and the modified Filipi teaches (see fig. 6 of Akihiro) the bite block includes a maxillary flange (10) upwardly projecting from the upper dorsal surface, the maxillary flange (10) located distal to the mandibular flange (11).
Regarding claim 4, Filipi discloses the air passageway channel (64) of the elongate member is generally substantially arcuate and tubular in shape (as shown in figs. 7-10 and 10, the passageway 64 is generally arcuate and generally tubular).
Regarding claim 9, Filipi discloses the lip flange is comprised of an upper lip flange (i.e. top half of flange (40, 60) and a lower lip flange (bottom half of flange 40, 60).
Regarding claim 12, the modified Filipi discloses (see fig. 6 of Akihiro)  the bite block contains a second mandibular flange (lower flange 2) projecting outwardly from the lower ventral surface, the mandibular flange (11) and the second mandibular flange (2)  forming a 
Regarding claim 13, the modified Filip discloses (see fig. 6 of Akihiro) the bite block contains a pair of maxillary flanges (upper flange 2, flange 10) outwardly projecting from the upper dorsal surface, the pair of maxillary flanges (upper flange 2, flange 10) forming a pocket surrounding the first portion (8) for maxillary incisor teeth engagement (as shown, the flanges form a pocket for upper teeth engagement 8).
Regarding claim 14, Filipi discloses an extension attachment (67) that accommodates a ventilating opening (66) in the lip flange (60) surrounded by an external opening (opening in surface 60 which surrounds wall 67; fig. 6 or central opening through main body 30, 50 as external opening which is exterior of opening 66) in the oral airway device for connecting (fluidly) to a mechanical ventilator (as shown, the airway openings are sized to be able to fluidly connect with a ventilator flow since the openings are hollow thereby allowing passage of air and wide enough to accept instruments; [0033] lines 10-20).
Regarding claim 15, Filipi discloses that the air passageway channel (64) is generally oval (as shown in fig. 6, the channel is generally oval in cross section). 
Regarding claim 16, Filipi discloses the elongate member is semi-rigid distal to the lip flange and resistant to collapse ([0034] last 5 lines discloses a shore hardness less than 60 and [0032] lines 15-20 disclose able to maintain a 20mm diameter under a bite load of 30 pounds.  Thus, the elongate member is semi-rigid having a lower hardness while able to resist collapse under 30-pound force).
Regarding claim 17, the modified Filipi discloses (see fig. 6 f Akihiro) the mandibular flange (11) permits proximally forward pulling (as shown, the flange is able to be grasped and 
Regarding claim 18, Filipi discloses wherein the lip flange (60) includes at least one hole (62, 46) adapted for delivery tubing tethered to a hook (as shown, the opening is sized to be able to accommodate delivery tubing tethered to a hook; [0027] lines 1-10, [0033] lines 10-20 disclose a 20 mm diameter lumen able to accommodate surgical instruments such as endoscopes and [0021] lines 1-10 discloses a allowing passage of suction tubing.  Thus the openings are large enough to accommodate a delivery tube (i.e. suction tube delivering negative pressure) tethered to a hook; i.e. the hook remaining outside of the passageway).
Regarding claim 19, Filipi discloses that the curved main body (70) has a short length (as shown, the airway is not long as an endotracheal or endobronchial tube) large diameter configuration [0020] last 3 lines, [0033] lines 10-20) that accommodates fiber optic examination or intubation ([0027] lines 1-10 discloses accommodation of endoscopes and dilators which are used in optic examination and intubation and thus is sized to be able to accommodate).

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filipi in view of Akihiro, as applied to claim 1 above, and further in view of Flam (5,590,643).
Regarding claim 2, Filipi substantially teaches the claimed invention except for the upper dorsal surface provides a depression at the first bite portion and the lower ventral surface provides a depression at the second bite portion.  However, Flam teaches the upper dorsal surface provides a depression (21)  at the first bite portion and the lower ventral surface provides a depression (22) at the second bite portion (col. 5 lines 15-30). It would have been obvious to 
Regarding claim 6, Filipi substantially teaches the claimed invention except for the upper dorsal surface and lower ventral surface of the bite block comprise resilient material. However, Flam teaches the upper dorsal surface provides a resilient material at the first bite portion and the lower ventral surface provides a resilient material at the second bite portion (col. 5 lines 15-30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the bite block of Filipi with resilient material as taught by Flam  to provide the advantage of enhanced comfort due to the resiliency in the sleeve allowing for less teeth trauma and accommodation for anatomical variations as disclosed by Flam in col. 5 lines 15-30.

Claims 5 and 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Filipi in view of Akihiro, as applied to claim 1 above, and further in view of Alfrey (2003/0000534).
Regarding claim 5, Filipi discloses the air passageway channel (64) of the elongate member is C-shaped (as shown in fig. 7, the passageway extends in a C-shape) but does not specifically disclose air passageway defines openings along the curved main body.  However, Alfrey teaches openings (380, 390) along the curved main body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the bite block of Filipi with holes as taught by Alfrey  to provide the advantage of 
Regarding claim 11, Fillipi substantially teaches the claimed invention except for the curved main body includes a dorsolateral plate containing a plurality of holes.  However, Alfrey teaches the curved main body includes a dorsolateral plate (top wall) containing a plurality of holes (390). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the bite block of Filipi with holes as taught by Alfrey to provide the advantage of enhanced airflow for enhanced accommodation of user error as disclosed by Alfrey in [0062] lines 1-6, [0063] lines 1-5.

Claim 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Filipi in view of Akihiro, as applied to claim 1 above, and further in view of Berman (3,930,507).
Regarding claim 7, Filipi substantially teaches the claimed invention except for the curved main body includes a round nub near the distal end of the elongate body that is configured to engage the patient’s tongue root in front of the epiglottis thereby restricting distal backward movement of the tongue root.  However, Berman teaches the curved main body includes a round nub (36) near the distal end of the elongate body that is configured to engage the patient’s tongue root in front of the epiglottis (fig. 10 and col. 3 lines 30-40 disclose the nub 36 engages the epiglottis and the tongue root) thereby restricting distal backward movement of the tongue root (col. 3 lines 30-40 discloses resisting rearward movement of the tongue). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the bite block of Filipi with a round nub as taught by Berman .

Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Filipi in view of Akihiro, as applied to claim 1 above, and further in view of Munn (7,975,695).
Regarding claim 8, Filipi substantially teaches the claimed invention except for the curved main body includes a pair of lateral extensions extending along the sides of the ventral plate that restrict tongue movement.  However, Munn teaches the curved main body includes a pair of lateral extensions (36, 38) extending along the sides of the ventral surface that restrict tongue movement (as shown in fig. 1, the increased width of the lower sides supports and restricts movement of the tongue;  col. 3 lines 15-25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the bite block of Filipi with lateral extensions as taught by Munn to provide the advantage of enhanced tongue support and larger opening of the patient’s airway as disclosed by Munn in col. 3 lines 15-30.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filipi in view of Akihiro, as applied to claim 1 above, and further in view of Shantha (2012/0234331).
Regarding claim 20, Filipi discloses the lip flange incorporates liquid transfer  tubing (i.e. instruments, suction tubing; the suction tubing transferring liquids from inside the patient to outside, the instruments able to transfer liquid droplets, i.e. saliva, as they enter the airway) running above the bite block ([0029] lines 1-14);  liquid transfer tubing of different lengths ([0030] lines 1-10 disclose the airway is adapted to aid in instruments down the esophagus and .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filipi in view of Matioc (2010/0199998).
Regarding claim 21, Filipi discloses an oral airway device, comprising: an elongate member (20, 50) having a distal end (74) and a proximal end (proximal end) defining an air passageway  channel (64) there between, the elongate member (70) sized for insertion in a patient’s mouth such that the distal end (74)  is disposed adjacent the patient’s tongue root while the proximal end remains disposed outside the patient mouth ([0019] lines 1-5, [0029] lines 1-5, [0033] last 5 lines disclose inserting the bite block such that the distal end extends in the oral cavity and is thus adjacent to the tongue root at least during insertion), the elongate member (20, 50) comprising: a lip flange (40, 60) located at the proximal end of the elongate member, the lip flange comprising an upper lip flange (upper half of flange 40, 60) and a lower lip flange (lower half of flange 40, 60), each comprising vertically disclosed member generally projecting outward 
Filipi teaches flanges (60) but does not specifically disclose the first distal surface of the upper lip flange is located distal to the second distal surface of the lower lip flange, the bite block including a mandibular flange projecting downwardly from lower ventral surface, the mandibular flange having a surface located proximal to the first distal surface of the upper lip flange.  However, Matioc discloses the first distal surface (inner surface) of the upper lip flange (84) is located distal to the second distal surface (inner surface) of the lower lip flange (102), the bite block including a mandibular flange (106) projecting downwardly from lower ventral surface (as shown block 106 have a depth that projects downward), the mandibular flange (106) having a surface (proximal end) located proximal to the first distal surface (inner surface) of the upper lip flange (84) (as shown in fig. 4, the flange 84 engages the user’s upper lips as lip flange; [0034] .

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Scarberry (7,328,698) discloses an oral airway with asymmetric bite block.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785